Citation Nr: 1144143	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  06-38 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for lumbar osteomyelitis, claimed as low back, right leg, and hip disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from April 1954 to April 1958.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was previously before the Board in November 2009, when it was remanded for additional development.

Since the time of the Board's prior remand, documentation of the Veteran's February 2004 informed consent paperwork has been obtained and associated with the claims-file and a VA medical opinion has been obtained explaining and clarifying the chronology of the documented informed consent in this case.  The Board finds that there has been substantial compliance with the directives of the Board's prior remand.

The Board observes that since the time of the Board's prior remand the RO/AMC has furnished the Veteran with a new VCAA letter in January 2010.  This letter does not appear to have included notice compliant with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  However, as discussed in the decision below, the Board concludes that the preponderance of the evidence is against the appellant's claim for entitlement to compensation under 38 U.S.C.A. § 1151, thus any questions as to the appropriate rating or effective date to be assigned are rendered moot.  Thus, any such deficiency in VA's compliance is deemed to be harmless error, any noncompliance with the Board's November 2009 Remand order is nonprejudicial, and any further discussion of VA's responsibilities is not necessary.

The Veteran testified before a Board hearing in September 2009.  A transcript of this hearing is of record.  This case has been advanced on the Board's docket for good cause shown pursuant to 38 C.F.R. § 20.900(c) (2011).



FINDING OF FACT

The Veteran's lumbar osteomyelitis is a result of VA hospital/medical care, but it is not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital/medical treatment; nor is it due to an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for lumbar osteomyelitis have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefit currently sought.  The claimant was informed of the information and evidence necessary to warrant entitlement to the benefits sought, most recently in a letter dated in January 2010.  Moreover, in this letter, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that this letter was sent to the appellant prior to the most recent RO-level readjudication of the issue on appeal, as evidenced by the August 2011 supplemental statement of the case.  The VCAA notice was therefore effectively timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. At 488.

In the present appeal, there has been no notice of the types of evidence necessary to establish a disability rating or effective date for the Veteran's claimed disability.  Despite the arguably inadequate notice provided to the appellant, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  In that regard, as the Board concludes below that the preponderance of the evidence is against the appellant's claim for entitlement to compensation under 38 U.S.C.A. § 1151, any questions as to the appropriate rating or effective date to be assigned are rendered moot.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that -except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim- the burden of proving harmful error must rest with the party raising the issue; the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records, including the pertinent VA medical reports, have been obtained and associated with the claims-file.  The Board notes that the RO/AMC complied with the Board's November 2009 remand directive to obtain proper documentation of any informed consent paperwork associated with the pertinent VA medical treatment in this case.

The Veteran has been afforded VA medical opinions to evaluate the essential medical questions at issue in this case.  All pertinent VA reports and medical opinions are of record, including the July 2008 VA medical opinion, its April 2010 addendum, and a August 2011 VA medical opinion.  The Board notes that these medical opinions of record contain sufficiently specific clinical information, analysis of etiology, and informed discussion of the facts of record, as appropriate, to provide probative medical evidence adequately addressing the issue decided below.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).

No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.


Analysis

The Veteran is claiming entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for lumbar osteomyelitis (related to MRSA infection).  Formerly, 38 U.S.C.A. § 1151 provided that '[w]here any veteran suffers an injury or an aggravation of an injury, as a result of hospitalization, medical or surgical treatment, or the pursuit of a course of vocational rehabilitation . . . awarded under any of the laws administered by the Secretary, or as the result of having submitted to an examination under any such law, and not the result of such veteran's own willful misconduct, and such injury or aggravation results in additional disability to or the death of such veteran, disability or death compensation . . . shall be awarded in the same manner as if such disability, aggravation or death were service-connected.'  38 U.S.C.A. § 1151 (West 1991).

Earlier interpretations of the pertinent statute and regulations required evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instances of indicated fault on the part of VA, or the occurrence of an accident or an otherwise unforeseen event, to establish entitlement to 38 U.S.C.A. § 1151 benefits.  See, e.g., 38 C.F.R. § 3.358(c)(3) (1994).  Those provisions were invalidated by the United States Court of Appeals for Veterans Claims (formerly the United States Court of Veterans Appeals) (Court), in Gardner v. Derwinski, 1 Vet. App. 584 (1991).  The Gardner decision was affirmed by both the United States Court of Appeals for the Federal Circuit, see Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the United States Supreme Court, see Brown v. Gardner, 513 U.S. 115 (1994).  The United States Supreme Court, in affirming the Court's decision, held that the statutory language of 38 U.S.C.A. § 1151 simply required a causal connection between VA hospitalization and additional disability, and that there need be no identification of 'fault' on the part of VA.  See Brown, supra.

38 C.F.R. § 3.358 was amended in 1995 to conform to the Supreme Court decision.  The amendment was effective November 25, 1991, the date the Court issued the Gardner decision. 60 Fed. Reg. 14,222 (March 16, 1995).  Subsequently, Congress amended 38 U.S.C.A. § 1151, effective for claims filed on or after October 1, 1997, to preclude benefits in the absence of evidence of VA carelessness, negligence, lack of proper skill, error in judgment or similar fault on the part of VA in furnishing care, or an unforeseen event.  Pub. L. No. 104- 204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), codified at 38 U.S.C.A. § 1151 (West 2002).

The revised provisions of 38 C.F.R. § 3.358 state that where it is determined that there is additional disability resulting from a disease or injury or an aggravation of an existing disease or injury suffered as a result of hospitalization or medical treatment, compensation will be payable for such additional disability.  Compensation is not payable for the necessary consequences of medical or surgical treatment properly administered with the express or implied consent of the veteran.  38 C.F.R. § 3.358(c)(3).  'Necessary consequences' are those that are certain or intended to result from the VA hospitalization or medical or surgical treatment.  Id.

As discussed in the Board's November 2009 remand of this issue, the record clearly reflects that the Veteran has been diagnosed with lumbar osteomyelitis associated with MRSA bacteremia; this diagnosis has been clearly attributed to the use of an indwelling catheter line called a PICC line during the Veteran's treatment at a VA medical facility during a period from early 2004 to early 2005.  The Veteran's VA treatment records reflect these findings, and a July 2008 VA medical opinion report clearly confirms that the MRSA and lumbar osteomyelitis pathology are very likely due to the use of a PICC during VA treatment during this period.  The Veteran was diagnosed with MRSA bacteremia in March 2004, a fact which is also confirmed by the July 2008 VA medical opinion report and the VA treatment records from that time.  These facts are not in dispute.

As there is no controversy over the finding that the Veteran's current claimed disability is a result of an MRSA infection that likely took place during the Veteran's VA hospital treatment, the remaining questions raised by this claim are whether (1) the Veteran gave informed consent to the procedure and (2) whether there is evidence of VA carelessness, negligence, lack of proper skill, error in judgment or similar fault on the part of VA in furnishing care, or an unforeseen event.

The Board finds that the evidence shows that the Veteran provided documented informed consent.  Furthermore, the Board finds that the evidence does not show evidence of VA carelessness, negligence, lack of proper skill, error in judgment or similar fault on the part of VA in furnishing care, or an unforeseen event.  Thus, the Board finds that the criteria for entitlement to compensation under 38 U.S.C.A. § 1151 are not met.

Informed Consent and the November 2009 Board Remand

The Veteran's September 2009 testimony at his Board hearing explicitly raised pertinent contentions concerning whether adequate informed consent was obtained from the Veteran leading up to the VA treatment which likely caused his current MRSA pathology and lumbar osteomyelitis.  The Board remanded this matter in November 2009 to obtain correct documentation of any timely informed consent associated with the pertinent VA treatment in 2004 in this case.

During the processing of this remand, the RO/AMC obtained and associated with the claims-file a number of informed consent forms signed by the Veteran in February 2004, including two which specifically and expressly concern PICC placement.  Further, an April 2010 addendum to the July 2008 VA medical opinion report addresses the concern with the documentation of informed consent pertinent to this case.  The April 2010 addendum shows that the authoring VA examiner cites a February 2004 VA treatment record stating that informed consent was obtained to include explanation of the pertinent risks, including infection.  The examiner cites a note in the VA treatment reports indicating that the consent was scanned.  The examiner the explains that: "This consent can be visualized in Vista imaging, and I have reviewed it, and this is a signed document dated 2/18/09 at 10:30 in the morning, and it appears to be signed by [the Veteran]."  The VA examiner thus concludes that there is documentation of appropriate informed consent.  The Board notes the reference to the year 2009 by the examiner, but reading the sentence in light of the overall document and after comparison to the signed consent which is in the claims file, the Board finds that the reference to the year 2009 was merely a typographical error.  In light of this evidence, the Board finds that there is adequate documentation of the Veteran's informed consent for the pertinent February 2004 medical treatment involving the PICC line.

The Question of Alleged Fault on the Part of VA

A July 2008 VA medical opinion is of record and addresses some of the important medical questions at issue in this case.  The VA medical expert reviewed the claims-file at that time and found that the Veteran's lumbar vertebral osteomyelitis likely developed from the indwelling catheter line called a PICC line.  This fact is not in dispute.

The July 2008 VA medical opinion further explains that "[t]his is a known complication of indwelling catheters and is a reasonably foreseeable event."  The Board notes that this medical information is probatively presented by a competent medical expert and is not contradicted by any other probative evidence of record; therefore the Board finds that the Veteran's current disability pathology pertinent to this claim was not a result of any unforeseen possibility associated with the type of medical treatment provided by VA.

The remaining essential question in determining whether the Veteran's claim for benefits may be granted is whether the pertinent disability pathology is the result of VA carelessness, negligence, lack of proper skill, error in judgment or similar fault on the part of VA in furnishing care.

The July 2008 VA medical opinion explains that the PICC line "was necessary for his multiple complications after his surgery" and that the examiner concludes that "it is likely that the development of the MRSA L5-S1 osteomyelitis residuals were the result of the care he was given while in the VA Hospital.  This care, however, was within the standard of care."  The examiner found "no evidence for carelessness, negligence, lack of proper skill, error in judgment, or similar incidence of fault of the VA's part....  this was an event reasonably foreseeable and an ordinary risk of the treatment provided."  This opinion is informed by medical expertise and review of the pertinent documentation of the medical treatment; it is therefore probative medical evidence weighing against the Veteran's claim in this case.

A new VA medical opinion was additionally obtained in August 2011, from a medical expert at an impartial VA medical facility, following the complete development of the rest of the evidence in this case.  The August 2011 VA medical opinion refers to the February 2004 surgery and accepts that "PICC line place ... later was identified as the likely source of MRSA bacteremia....  It has already been established that the PICC line was the most likely source of infection."  The report further accepts that "diskitis, and osteomyelitis presumptively concluded due to MRSA bacteremia."  The August 2011 VA medical opinion is appropriately focused upon the question of evaluating the propriety of the VA medical facility's actions in the use of the PICC line to avoid infecting the Veteran.  The examiner reviewed the VAMC's Infectious Disease Guidelines from the time of the procedure as well as reviewing the pertinent VAMC venous catheter policies and procedures.  The examiner also reviewed the VA medical notes from the time of the procedure.

The August 2011 VA medical opinion concludes, based upon review of all the pertinent information, that the "records demonstrate standards of care for proper sterile technique for placement of the PICC line."  The examiner comments that the catheter policies require dressing changes of the port access every seven days, and the examiner notes that the records show the line dressing was changed on February 27th, March 2nd, March 4th, March 6th; there were no signs of abnormality or infection until skin redness without pain was observed on March 6th.  The examiner notes that the records show that a physician was alerted "and CBC was obtained with normal WBCs.  Redness was attributed to skin prep solutions, and alternate skin prep was used."  The opining VA physician discusses that the records show that the PICC site was again inspected the following day and the skin redness appeared improved.  The examiner goes on the discuss that the line dressing was inspected and/or changed again on March 10th, March 13th, and March 15th with no abnormalities.  On March 16th there were slight signs of erythema and on March 17th there was erythema and the dressing was changed; the erythema was thought to be a possible reaction to the skin prep 'chlorprep.'  The examiner notes that March 19th and March 21st entries concerning the site were essentially normal.  The examiner then notes that on March 22nd the Veteran experienced the onset of abdominal pain, fevers, elevated white blood cell count and rising liver enzymes; the PICC line was discontinued at that time.

The August 2011 VA medical opinion concludes that "the records support that standards of care had been followed for the monitoring of the PICC line to prevent infection."  The medical opinion explains that the "decision to discontinue the PICC line would have been standard procedure in the face of fevers, rising white blood count.  There was no evidence of PICC line infection itself at the time it was pulled."  The medical opinion clearly asserts that "the records show that proper skill and standards of care were performed by the staff, and that appropriate monitoring was performed that met or exceeded protocols to reduce the risk of infection of PICC line."

The August 2011 VA medical opinion is informed by the authoring expert's review of the claims file, including the pertinent documentation of the VA medical treatment in controversy.  The Board has likewise reviewed the entirety of the evidence of record, and finds no information inconsistent with the August 2011 VA expert's review, nor does the Board find any evidence otherwise contradicting the medical conclusions drawn in the August 2011 VA medical opinion.

The August 2011 VA medical opinion presents a competent medical analysis with a detailed discussion and rationale citing the pertinent medical history and protocols documented in the claims folder.  The August 2011 VA medical opinion clearly determines that the Veteran's MRSA infection was not a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital/medical treatment.  This VA medical opinion weighs significantly against the claim on appeal, and the Board finds this opinion to be probative and adequate to resolve this matter.  In the absence of any competent opinion to contradict the probative medical findings of the August 2011 VA medical opinion, the preponderance of the documented competent evidence of record weighs decisively against the claim.

The Board notes that the Veteran, in advancing this claim, asserts that the claimed disability is the direct result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital/medical treatment.  Although the Veteran is competent to report the facts regarding his treatment experience and his symptoms, as a lay person he is not qualified to offer a medical diagnosis or medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, although the Board accepts the Veteran's description of his experienced symptomatology, this evidence has no probative value to the extent that it directly asserts that medical decisions or practices involved in his VA treatment failed to meet the applicable standards of medical care.

The Board must find that entitlement to compensation under 38 U.S.C.A. § 1151 for lumbar osteomyelitis (related to MRSA infection) due to treatment at a VA medical facility is not warranted. The medical evidence demonstrates that the lumbar osteomyelitis (related to MRSA infection) is not medically attributable to an unforeseen event nor carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part.  There is no contrary competent medical evidence probatively showing that the disability is due to an unforeseen event or carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part.  Thus, a preponderance of the probative evidence is against the Veteran's claim for 38 U.S.C.A. § 1151 compensation.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


